DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Claims 1, 2, 4-6, 9, and 10 are pending.  Claim 1 has been amended.
The provisional rejection of claims 1-7, 9, and 10 on the ground of nonstatutory double patenting over claims 1-19 of copening Application No. 16,557,995 is withdrawn in response to Applicant’s amendments.
The interpretation of the “current sensing unit” and the “speed sensing unit” under 35 U.S.C. 112(f) if withdrawn in response to Applicant’s arguments.  The Examiner will interpret these elements as a current sensor and a speed sensor.
The rejections of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments and upon further consideration.
The rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in response to Applicant’s amendments.
Claims 1-7, 9, and 10 were rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2018/0087209), in view of Goshgarian et al.  (US 2015/0047128), in view of Petronilho et al.  (US 2011/0202303), and further in view of Kim et al.  (US 2003/0041390).
Applicant argues that the rejection of claim 1 under 35 U.S.C. 103 over Lee (US 2018/0087209), in view of Goshgarian (US 2015/0047128), in view of Petronilho (US 2011/0202303), and further in view of Kim (US 2003/0041390) should be withdrawn because a prima facie case of obviousness has not been established.  More specifically, Applicant argues that Petronilho does not disclose or suggest using a selected electrical current value as an input to the input layer of the machine-learning network, where the selected electrical current value corresponds to a period in which the rotational speed of the motor is accelerated from a first rotational speed to a second rotational speed, as described in amended claim 1.  The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Lee is relied upon for teaching that the amount of laundry is determined during rotation of the drum in maintenance periods and acceleration periods and the forces acting to operate the motor are functions of multiple variables, including the rotational speed of the drum and the current value measured by the current-sensing unit (paragraphs 54-67).  Goshgarian discloses a method to detect the type of load in a laundry treating appliance and that the interaction of the laundry’s fabric surface characteristics and the rotating or oscillating laundry mover may be measured and analyzed to determine a load type (paragraph 27).  Goshgarian further states a sensor that outputs a signal responsive to this interaction may output a signal, such as a motor torque or current (paragraph 27) and the type and size of a load is determined, and, for instance, it is determined if a load comprises primarily blue jeans or requires a delicate cycle (paragraph 49).  Petronilho discloses a method for determining loads in vertical axis or horizontal axis clothes washing machines (Figure 3; paragraph 19), and the load may be determined following steps of rotating the basket and using either an empirical equation or a neural network (Figures 2, 5, and 6; paragraphs 42-43).  The neural network has an input layer comprising the parameters of: line voltage, engine temperature, engine control module temperature, sum of the engine current and deceleration time, at least one hidden layer and one output neuron (paragraph 44; Figure 6).  Because it is known in the art to perform a load detection process during rotation of the drum, including during an acceleration period, and the electrical current and rotation speed during this process are variables related to the load size, as taught by Lee, the load type and size may be determined from the interaction between the laundry and laundry mover, as taught by Goshgarian, and a load detection may be performed using an equation or a neural network, as taught by Petronilho, and the results of the modification would be predictable, namely, use of a known technique (neural network) during a known step using known parameters to determine the load characteristics, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the claimed controller.
Applicant also argues that Petronilho teaches away from the limitations of claim 5 reciting "wherein the controller is further configured to perform control such that the motor is rotated while maintaining the second rotational speed after the rotational speed of the motor reaches the second rotational speed."  The Examiner respectfully disagrees because Petronilho is relied upon for teaching that a neural network can be used to determine a load from specific parameters of the washing machine which are correlated to the load, not for maintaining the second rotational speed.
In response to Applicant’s amendments, new/modified ground(s) of rejection are made below.

Claim Objections
Claims 3-6 are objected to because of the following informalities:  they depend from a canceled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 depend from a canceled claim, so they have unascertainable scopes.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2018/0087209), in view of Goshgarian et al.  (US 2015/0047128), in view of Petronilho et al.  (US 2011/0202303; cited by Applicant), and further in view of Kim et al.  (US 2003/0041390).
Regarding claim 1, Lee discloses a laundry treatment apparatus (Figure 1) comprising: a washing tub configured to receive laundry, the washing tub being configured to be rotatable (134); a motor configured to rotate the washing tub (paragraph 26); a water supply valve configured to supply water into the washing tub (paragraphs 29, 34); a controller configured to control the motor such that the washing tub is rotated while being accelerated (210); a current sensing unit configured to sense an electrical current value of the motor (280); a speed sensing unit configured to sense a rotational speed of the motor (220); the controller is further configured to: select, from among a plurality of electrical current values obtained by the current sensing unit and based on the rotational speed of the motor sensed by the speed sensing unit, the electrical current value corresponding to a period in which the rotational speed of the motor is accelerated from a first rotational speed to a second rotational speed (paragraphs 75-76, 81-83).
Lee does not expressly disclose wherein the controller is configured to obtain a laundry weight and a laundry quality by an output of an output layer of a pre-trained machine-learning network based on an input to an input layer of the machine-learning network that comprises the electrical current value sensed by the current sensing unit, wherein the electrical current value that is input to the machine-learning network is sensed by the current sensing unit during an accelerated rotation of the washing tub within a range of rotation in which the laundry is separated from an inner surface of the washing tub; and use the selected electrical current value as an input to the input layer of the machine-learning network.  Rather, Lee discloses the amount of laundry is determined during rotation of the drum in maintenance periods and acceleration periods and the forces acting to operate the motor are functions of multiple variables, including the rotational speed of the drum and the current value measured by the current-sensing unit (paragraphs 54-67).  Figure 5 shows a method of measuring the amount of laundry which includes plural maintenance periods at speed S2 and at a higher speed S3 and corresponding accelerations and decelerations.  The speed S2 may be in a range of 60 rpm to 70 rpm and is a speed at which some of the laundry is lifted up and dropped by rotation of the drum, and the speed S3 may be in a range of 75 rpm to 85 rpm and is a speed at which the laundry clings to the wall of the drum (paragraphs 75-76).  Lee recognizes that the speeds may be changed depending on the size of the drum and the kind and performance of the motor (paragraph 76).  Goshgarian discloses a method to detect the type of load in a laundry treating appliance and that the interaction of the laundry’s fabric surface characteristics and the rotating or oscillating laundry mover may be measured and analyzed to determine a load type (paragraph 27).  Goshgarian further states a sensor that outputs a signal responsive to this interaction may output a signal, such as a motor torque or current (paragraph 27), and the type and size of a load is determined, and, for instance, it is determined if a load comprises primarily blue jeans or requires a delicate cycle (paragraph 49).  Petronilho discloses a method for determining loads in vertical axis or horizontal axis clothes washing machines (Figure 3; paragraph 19).  The load may be determined following steps of rotating the basket and using either an empirical equation or a neural network (Figures 2, 5, and 6; paragraphs 42-43).  The neural network has an input layer comprising the parameters of: line voltage, engine temperature, engine control module temperature, sum of the engine current and deceleration time, at least one hidden layer and one output neuron (paragraph 44; Figure 6).
Because it is known in the art to perform a load detection process during rotation of the drum, including during an acceleration period, and the electrical current and rotation speed during this process are variables related to the load size, as taught by Lee, the load type and size may be determined from the interaction between the laundry and laundry mover, as taught by Goshgarian, and a load detection may be performed using an equation or a neural network, as taught by Petronilho, and the results of the modification would be predictable, namely, use of a known technique (neural network) during a known step using known parameters to determine the load characteristics, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the controller is configured to obtain a laundry weight and a laundry quality by an output of an output layer of a pre-trained machine-learning network based on an input to an input layer of the machine-learning network that comprises the electrical current value sensed by the current sensing unit, wherein the electrical current value that is input to the machine-learning network is sensed by the current sensing unit during an accelerated rotation of the washing tub within a range of rotation in which the laundry is separated from an inner surface of the washing tub; and use the selected electrical current value as an input to the input layer of the machine-learning network.
Lee does not expressly disclose the controller is further configured to: perform control such that water is supplied through the water supply valve, and then the washing tub is accelerated, supply water to the washing tub through the water supply valve, rotate the washing tub for a predetermined time to wet the laundry uniformly, and perform the accelerating of the washing tub to a predetermined target speed, and perform, when the washing tub is rotated to wet the laundry, resupplying an amount of wash water, which corresponds to a reduced level of wash water absorbed by laundry, into the washing tub while rotating the washing tub.
Kim discloses a method for controlling a washing machine in which an initial load is measured (s20) and a water supply valve is opened and water is supplied to the drum (paragraphs 35-36; S30).  During the water supply, an initial water supply is made into the drum up to a water level higher than a predetermined minimum water level (S31; paragraph 36).  Once the water level reaches the minimum water level, the drum is rotated (s33) and the laundry absorbs water reducing the actual water level in the drum (paragraphs 37-38).  If the measured water level is below the minimum water level, water is re-supplied to the drum so the water level is over the minimum water level (s31, s34; paragraph 39).
Because it is known in the art to perform a water fill as claimed, and the results of the modification would be predictable, namely, providing a known water fill that compensates for the absorption of water by the laundry, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the controller is further configured to: perform control such that water is supplied through the water supply valve, and then the washing tub is accelerated, supply water to the washing tub through the water supply valve, rotate the washing tub for a predetermined time to wet the laundry uniformly, and perform the accelerating of the washing tub to a predetermined target speed, and perform, when the washing tub is rotated to wet the laundry, resupplying an amount of wash water, which corresponds to a reduced level of wash water absorbed by laundry, into the washing tub while rotating the washing tub.
Claims 2 and 4-6 are considered to be met by the combination of Lee, in view of Goshgarian, in view of Petronilho, and further in view of Kim, as applied above and which results in: wherein based on the washing tub being rotated by one or more revolutions in a first direction within the range of rotation of the washing tub in which the electrical current value that is input to the machine-learning network is sensed by the current sensing unit: the laundry that is located at a lowermost position in the washing tub is raised to a first height by the rotation of the washing tub and is then dropped while being separated from the inner surface of the washing tub (Lee: paragraphs 75-76); wherein the second rotational speed is 60 rotations per minute (rpm) to 80 rpm (Lee Figure 5: S3; paragraph 76); wherein the controller is further configured to perform control such that the motor is rotated while maintaining the second rotational speed after the rotational speed of the motor reaches the second rotational speed, wherein based on the washing tub being rotated by one or more revolutions in a first direction by rotation of the motor at the second rotational speed, the laundry in the washing tub is rotated in a state of clinging to the inner surface of the washing tub without being dropped from a highest point of the rotation of the washing tub (Lee: Figure 5: S3; paragraph 75); wherein the first rotational speed is 10 rpm to 20 rpm (Lee: Figure 5, note the period beginning from the start of the motor which would include 10 rpm to 20 rpm).
Claims 9, and 10 are considered to be met by the combination of Lee, in view of Goshgarian, in view of Petronilho, and further in view of Kim, as applied above and which results in: wherein the controller is further configured to: determine operation settings based on the laundry weight and the laundry quality (Lee: paragraphs 47-48); and control operations of the laundry treatment apparatus according to the determined operation settings (Lee: paragraphs 47-48); wherein the controller is further configured to determine the laundry weight and the laundry quality a plurality of times (Lee: paragraph 96).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711